Name: 82/403/EEC: Council Decision of 25 May 1982 on the conclusion of the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a European research and development programme in the field of the recycling of urban and industrial waste
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-06-21

 Avis juridique important|31982D040382/403/EEC: Council Decision of 25 May 1982 on the conclusion of the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a European research and development programme in the field of the recycling of urban and industrial waste Official Journal L 174 , 21/06/1982 P. 0030++++COUNCIL DECISION OF 25 MAY 1982 ON THE CONCLUSION OF THE COOPERATION AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF SWEDEN ON A EUROPEAN RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF THE RECYCLING OF URBAN AND INDUSTRIAL WASTE ( 82/403/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 79/968/EEC OF 12 NOVEMBER 1979 ADOPTING A MULTIANNUAL RESEARCH AND DEVELOPMENT PROGRAMME ( 1979 TO 1983 ) FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF THE RECYCLING OF URBAN AND INDUSTRIAL WASTE ( SECONDARY RAW MATERIALS ) ( 1 ) , AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 7 ( 2 ) OF DECISION 79/968/EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH THE KINGDOM OF SWEDEN IN ORDER TO ASSOCIATE THAT COUNTRY WITH THE PROGRAMME ; WHEREAS THIS AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COOPERATION AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE KINGDOM OF SWEDEN ON A EUROPEAN RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF THE RECYCLING OF URBAN AND INDUSTRIAL WASTE IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 25 MAY 1982 . FOR THE COUNCIL THE PRESIDENT L . TINDEMANS ( 1 ) OJ NO L 293 , 20 . 11 . 1979 , P . 19 .